Appeal Reinstated; Motion Granted; Appeal Dismissed; and Memorandum
Opinion filed November 13, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-17-00284-CV

                            JOSEPH FRIED, Appellant

                                        V.

              PAUL HARLAN & ROBERT COLLINS, Appellees

                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-12069


                 MEMORANDUM                      OPINION

      This is an interlocutory appeal from an order signed March 23, 2017. We
abated the appeal on the parties’ motion on June 21, 2018, for the parties to pursue
settlement. On November 8, 2018, appellant filed a motion to dismiss the appeal.
See Tex. R. App. P. 42.1.

      We reinstate the appeal, grant the motion, and dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Boyce, Jamison, and Brown